Judgment, Supreme Court, New York County, entered on December 1, 1970, in this accounting proceeding, insofar as it fixed the fees of the Referee and guardian ad litem, unanimously modified, on the facts, and as a matter of discretion, to reduce said fees to $65,000 for each, inclusive of the interim allowances heretofore granted by 'Special Term, and, as so modified, affirmed, without costs and without disbursements. This court held, upon a prior accounting herein, that “ the size of the estates cannot increase the value of the services. If the size of the estate is limited, compensation to a Referee or guardian may be less than what the services would otherwise command. A sizeable estate permits adequate compensation but nothing beyond that”. (Matter of Martin, 21 A D 2d 646, 647, affd. 16 N Y 2d 594.) The present fees awarded go beyond what we consider to be “ adequate compensation”. The affidavits submitted in support of the fees awarded indicate that neither the Referee, nor the guardian, kept accurate records of the time allegedly expended in this proceeding. Nor are the services performed on specific dates set forth, except in broad terms. On this basis we believe that $65,000 each would provide adequate compensation. This conclusion is reinforced by comparing the services performed herein with those performed by the Referee and guardian upon the first accounting. Concur — Stevens, P. J., Capozzoli, Nunez, Kupferman and McNally, JJ.